Citation Nr: 1044440	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-36 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1969.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The case was subsequently transferred to the RO in 
Oakland, California.  

This case was previously before the Board in March 2010 at which 
time it was remanded for more development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has Level I hearing loss in the right ear and Level I 
hearing loss in the left ear, evaluated as non-compensable.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected bilateral hearing 
loss is more disabling than evaluated.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  A request for an increased rating is 
to be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 
282, 287 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are determined 
by considering the average pure tone threshold and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  The exceptional patterns addressed in this 
section are present when the puretone threshold at each of the 4 
specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 
decibels or more, or when the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   

Factual Background

The Veteran submitted a claim for service connection for 
bilateral hearing loss in October 2007.  He was subsequently 
afforded a VA audiological examination in February 2008 which 
also showed bilateral hearing loss.  By rating decision dated in 
July 2008, the RO granted service connection for bilateral 
hearing loss, assigning a noncompensable disability rating 
effective October 19, 2007, the date of the Veteran's claim for 
service connection.  The Veteran disagreed with this initial 
decision and subsequently perfected an appeal.  In March 2010, 
the Board remanded this claim for additional development.  
Pursuant to the March 2010 Board remand, the Veteran was afforded 
a VA examination in June 2010.  

During the VA audiological examination in February 2008 
audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
20 dB
30 dB
50 dB
Left Ear
18 dB
20 dB
50 dB
55 dB

Puretone Threshold Average
Right Ear
29 dB
Left Ear
36 dB

Speech Recognition
Right Ear
100%
Left Ear
100%

During the June 2010 VA audiological examination, the examiner 
commented that the Veteran's hearing loss had resulted in a 
significant effect on his occupational activities as a result of 
hearing difficulty.  It was also noted that there were no effects 
on usual daily activities.  Audiological testing revealed the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
15 dB
35 dB
45 dB
Left Ear
15 dB
20 dB
50 dB
50 dB



Puretone Threshold Average
Right Ear
27 dB
Left Ear
34 dB

Speech Recognition
Right Ear
100%
Left Ear
100%

Analysis

In the present case, the evidence does not show an exceptional 
level of impaired hearing; 38 C.F.R. § 4.86 is not applicable.

Applying the results from the February 2008 VA audiological 
examination to Tables VI yields a Roman numeral value of I for 
the right ear and a Roman numeral value of I for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss warrants a 
noncompensable evaluation.  

Applying the results from the February 2008 VA audiological 
examination to Tables VI also yields a Roman numeral value of I 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the Veteran's hearing loss 
warrants a noncompensable evaluation.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an initial compensable 
disability rating for bilateral hearing loss. 38 C.F.R. § 4.3.

In addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In this case, the VA examiner in June 2010 
noted the functional impairment caused by the Veteran's hearing 
loss, which included significant effects on his occupational 
activities and no effects on usual daily activities.  Such 
functional impairment has been appropriately considered but the 
overall evidence, as previously discussed, fails to support 
assignment of a compensable disability rating.  

Extraschedular Considerations

The June 2010 VA examination noted significant effects on 
occupational activities.  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected bilateral 
hearing loss.  

Here, a review of the June 2010 VA audiological examination 
reflects that the examiner (audiologist) did describe the 
functional effects of the Veteran's hearing loss, noting that the 
Veteran's chief complaint was hearing difficulty, resulting in 
significant effects on his occupational activities, but no effect 
on his usual daily activities.  The rating criteria contemplate 
speech reception thresholds and ability to hear spoken words on 
Maryland CNC testing.  Hence, the rating criteria contemplate the 
Veteran's symptomatology.  Referral for consideration of an 
extraschedular rating is therefore not warranted.  Thun v. Peake, 
22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded and an initial 
rating was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the case 
that advised him of the applicable law and criteria required for 
a higher rating.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned the 
date of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Furthermore, substantially compliant notice was provided in 
January 2008 and November 2008 and the claim was readjudicated in 
an August 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant audiological 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial compensable disability rating for bilateral hearing 
loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


